                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

GREGORY TYRRELL,                           )
                                           )
                     Plaintiff,            )                   8:19CV386
                                           )
              v.                           )
                                           )
ROSALYN COTTON, Chairperson -              )                    ORDER
The Nebraska Parole Board - In their       )
Individual and Official Capacities,        )
LAYNE GISSLER, In their                    )
Individual and Official Capacities,        )
TERESA BITTINGER, In their                 )
Individual and Official Capacities,        )
VIRGIL PATLAN, In their                    )
Individual and Official Capacities,        )
BOB TWISS, In their Individual and         )
Official Capacities, and DON DIVIS,        )
In their Individual and Official           )
Capacities,                                )
                                           )
                     Defendants.           )
                                           )

        Plaintiff has sufficient funds in his institutional account to pay the full $505.00
in filing and docket fees. See filing no. 7. Accordingly,

       IT IS ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing no. 2)
is denied.

      2.     Plaintiff is directed to submit the $505.00 fees to the clerk’s office within
30 days of the date of this order.
      3.      The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: October 16, 2019: Check for payment.

       4.     Failure to pay the $505.00 fees to the clerk’s office within 30 days will
result in the court dismissing this case without further notice to Plaintiff.

      DATED this 16th day of September, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          2
